Title: To George Washington from Alexander White, 22 June 1795
From: White, Alexander
To: Washington, George


          
            Sir
            Woodville [Va.] 22d June 1795
          
          I have the honor of your letter of 15th instant. I sensibly feel the impropriety of giving you so much trouble, but flatter myself that the sensations excited by being placed in a situation entirely new will in some measure apologize—I shall not enlarge on that subject, but only observe that the apprehension of finding myself inadequate to the Task, and that alone occasioned my reluctance—A reluctance which no compensation whatever could have removed—Being accustomed to business from my youth, the attention required is not greater than will be perfectly agreeable to me, and I have the pleasure to assure you that my hesitation has not occasioned any delay—considering myself bound by my acceptance (unless that acceptance should be dispensed with) I have used all diligence in preparing to enter upon the discharge of the duties of the trust, and expect within three weeks from this time to join the other Commissioners—I am with the most profound respect—and the most sincere esteem and regard Sir Your most Obt Servt
          
            Alexr White
          
        